405 F.2d 175
70 L.R.R.M. (BNA) 2048
PRINCE LITHOGRAPH CO., Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12551.
United States Court of Appeals Fourth Circuit.
Dec. 26, 1968.

E. Riley Casey, Washington, D.C., and Francis T. Coleman, Washington, D.C. on brief, for petitioner.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, William Wachter and Edith Nash, Attys., N.L.R.B., on brief, for respondent.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
On reciprocal petitions, Prince Lithograph Co., Inc. prays dissolution, and the National Labor Relations Board enforcement, of its order declaring Prince a violator of Section 8(a)(3) and (1) of the Act, as amended, 29 U.S.C. 151 et seq., 158(a)(3) and (1).  The finding, 171 NLRB No. 150 (June 6, 1968), was that the company in September 1967 at its plant in Fairfax County, Virginia, had discontinued part-time employment and withdrawn a tender of full-time employment of a lithographer because of his union participation.


2
Review of the record does not disclose an absence of substantial evidence permitting the Board's determinations and curative directions.  They may not, then, be disturbed.  NLRB v. Lester Bros., Inc., 337 F.2d 706, 708 (4 Cir. 1964).


3
Order enforced.